358 U.S. 49 (1958)
SANGAMON VALLEY TELEVISION CORP.
v.
UNITED STATES ET AL.
No. 235.
Supreme Court of United States.
Decided October 20, 1958.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT.
D. M. Patrick and E. Barrett Prettyman, Jr. for petitioner.
Solicitor General Rankin, Assistant Attorney General Hansen, Warren E. Baker and Richard A. Solomon for the United States and the Federal Communications Commission, respondents.
Monroe Oppenheimer and James H. Heller for the Signal Hill Telecasting Corporation, respondent.
James A. McKenna, Jr. and Vernon L. Wilkinson for the American Broadcasting-Paramount Theatres, Inc., et al., respondents.
PER CURIAM.
The petition for writ of certiorari is granted. In view of the representations in the Solicitor General's brief on pages 7 and 8, concerning testimony given before the Subcommittee of Legislative Oversight of the House Committee on Interstate and Foreign Commerce subsequent to the decision by the Court of Appeals in this case, the *50 judgment of the Court of Appeals is vacated and the case is remanded to the Court of Appeals for such action as it may deem appropriate.
MR. JUSTICE CLARK and MR. JUSTICE HARLAN dissent in the above cases.[*] The matters referred to by the Court were not presented in the Court of Appeals and are not presented by these petitions. Agreeing with the Solicitor General that denial of the petitions for writs of certiorari would not foreclose appropriate consideration thereof by the Court of Appeals, we see no reason for vacating the Court of Appeals' judgments and, therefore, dissent from this disposition of the matter by the Court.
NOTES
[*]  [NOTE: This dissent applies also to No. 242, WIRL Television Corp. v. United States et al., post, p. 51.]